Citation Nr: 0817208	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  04-43 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) and Regional Office 
Center (RO) 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a left arm 
disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to September 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2004 rating decision by which the RO denied 
entitlement to the benefits sought herein.  

In September 2007, the Board remanded this case to the RO for 
further procedural and evidentiary development.


FINDINGS OF FACT

1.  Bilateral hearing loss is not shown to be related to the 
veteran's active duty service.

2.  Tinnitus is not shown to be related to the veteran's 
active duty service.

3.  A left arm disability is not shown to be related to the 
veteran's active duty service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or as a result 
of active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2007).

2.  Tinnitus was not incurred in or as a result of active 
duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2007).

3.  A left arm disability was not incurred in or as a result 
of active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, notice consistent with 
the Court's holding in Dingess was provided in October 2007.  

The VCAA duty to notify was satisfied by way of a letters 
sent to the veteran in January 2004 and October 2007 that 
fully addressed all four notice elements and was sent prior 
to the initial AOJ decision in this matter.  The letters 
informed the veteran of what evidence was required to 
substantiate the claims and of the veteran's and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information in his 
possession to the AOJ.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, a VA examination was provided regarding the 
bilateral hearing loss and tinnitus claims.  A VA examination 
regarding the left arm claim was not provided but is not 
required.  The rationale for the Board's conclusion is 
contained in the body of the decision below.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records and service medical records, and a VA examination 
report related to the hearing loss and tinnitus claims is 
contained within the claims file.  The veteran has pointed to 
no other specific evidence related to his claims, and he has 
declined his right to a hearing before a Veterans Law Judge.  
Neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist the veteran in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  When the positive and negative 
evidence as to a claim is in approximate balance, thereby 
creating a reasonable doubt as to the merits of a claim, the 
claimant prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).  If the Board determines that the preponderance 
of the evidence is against the claim, it has necessarily 
found that the evidence is not in approximate balance, and 
the benefit of the doubt rule is inapplicable.  Id. at 1365.

Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board acknowledges that the lack of any evidence that the 
veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require in 
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Instead, as noted by the Court:

[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post- 
service test results meeting the criteria 
of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due 
to significant noise exposure in service 
and audiometric test results reflecting 
an upward shift in tested thresholds in 
service, though still not meeting the 
requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 
3.385, rating authorities must consider 
whether there is a medically sound basis 
to attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

Discussion

Service connection hearing loss and tinnitus

No hearing loss or tinnitus was diagnosed on entry into 
service.  Although the veteran did report hearing loss at 
that time, it was not deemed a disability as evidenced by the 
veteran's "PULHES" physical profile, which assigned a perfect 
score in the hearing category.  See generally Hanson v. 
Derwinski, 1 Vet. App. 512, 514 (1991) (explaining the 
military medical profile system).  

In May 1968, the veteran complained of left ear discomfort 
and other symptoms.  An upper respiratory infection was 
diagnosed.  

On separation in June 1970, no hearing loss or tinnitus was 
found, and a perfect PULHES physical profile was assessed in 
all categories.

The veteran's DD Form 214 reflects that he is the recipient 
of the Expert Badge (rifle) and of the Armed Forces 
Expeditionary Medal (Korea).  His military occupational 
specialty was that of a pay disbursement specialist and 
payroll clerk.

In September 2004, the veteran, then 57 years of age, 
reported progressive tinnitus in the left ear, which began 
five years earlier, that was now manifesting in the right ear 
as well.  Examination revealed asymmetrical hearing loss.  
Due to this asymmetry, the tinnitus that began in the left 
ear and was now bilateral, and the unusual acoustic reflex 
results, a referral to "ENT" was recommended.

On VA audiologic examination that month, results were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
25
20
LEFT
30
30
25
30
35

Speech recognition was 100 percent in the right ear and 92 
percent in the left.  

On examination in October 2004, the veteran denied excessive 
noise exposure.  The examiner noted that audiometric findings 
revealed mild to moderate hearing loss in the upper 
frequencies, left greater than right.  The examiner assessed 
subjective tinnitus with Eustachian tube dysfunction, left 
greater than right.  There was also a mild sensorineural 
hearing loss component bilaterally.

On November 2007 VA audiologic examination, the veteran 
denied combat noise but indicated that he was exposed to 
machine guns, rifles, and pistols without the benefit of 
hearing protection.  The veteran indicated that prior to 
service, he was a student and thereafter, he worked in a 
white-collar management position in a noise-free environment.  
The veteran reported a history of childhood ear infections.  
Regarding tinnitus, the veteran stated that it began in the 
left ear approximately a decade prior and in the right ear 
five years later.  

Audiometric results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
30
20
LEFT
35
40
35
40
45

Speech recognition was 100 percent in the right ear and 92 
percent in the left.

The examiner diagnosed sensorineural hearing loss in the 
right ear and mixed hearing loss in the left ear.  The 
examiner indicated that she had reviewed the claims file and 
opined that bilateral hearing loss and tinnitus were not 
likely related to service and not likely due to acoustic 
trauma.  The examiner explained that the veteran was not 
involved in combat and that his audiometric configuration was 
not consistent with noise exposure.  The veteran's hearing, 
according to the examiner, was within normal limits on 
separation and current thresholds in the left ear suggested a 
conductive component in the left ear that could potentially 
be resolved if treated by an otolaryngologist.  Also, 
tinnitus was not likely related to service because it is 
correlated with acoustic trauma of which there was no 
evidence.

At the outset, the Board observes that the veteran does not 
suffer from right ear hearing loss within the meaning of VA 
law and regulations.  See 38 C.F.R. § 3.385.  Both September 
2004 and November 2007 results do not show right ear auditory 
threshold of 40 decibels or above at 500, 1000, 2000, 3000, 
or 4000 Hertz or auditory thresholds for at least three of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz at 26 
decibels or greater or a speech recognition score of less 
than 94 percent under the Maryland CNC Test.  Thus, service 
connection for right ear hearing loss cannot be granted.  
38 C.F.R. §§ 3.303, 3.385; Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998) (38 U.S.C. § 1110 requires current 
symptomatology at the time the claim is filed in order for a 
veteran to be entitled to compensation).  The veteran, 
however, does suffer from left ear hearing loss within the 
parameters set forth in 38 C.F.R. § 3.385, according to 
September 2004 and November 2007 audiologic examinations.  
Tinnitus has also been diagnosed.

Despite present diagnoses of left ear hearing loss and 
tinnitus, service connection for these disabilities cannot be 
granted because they are not shown to be related to service.  
Indeed, they were not apparent in service or on separation, 
and the veteran himself admitted that tinnitus had its onset 
decades after separation.  In any event, the November 2007 
examiner opined that the veteran's hearing loss was not 
likely related to service, as it was not necessarily related 
to acoustic trauma.  Likewise, she opined that tinnitus was 
not likely related to service because of the lack of evidence 
of acoustic trauma.  Due to the lack of evidence of a nexus 
between the shown hearing loss and tinnitus and service, 
service connection for these disabilities is denied.  
38 C.F.R. § 3.303.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence regarding either issue to otherwise 
warrant a favorable decision.

Left arm disability 

No left arm disability is indicated on the November 1966 pre-
induction examination report.  In February 1969, the veteran 
complained of a stiff neck and right shoulder and pain 
running down the left arm.  Objectively, range of motion and 
arm strength were good.  Sensation and reflexes were within 
normal limits.  An X-ray study of the shoulder was within 
normal limits.  The diagnosis was probable bursitis.  A few 
days later, following complaints of left arm pain, myalgia of 
unknown etiology was diagnosed.  In March 1969 the veteran 
was given a profile, and he was prohibited from reveille 
formation during the winter months or any cold weather.  The 
diagnosis was arthritis of the left shoulder and arm.  The 
service medical records reveal no further complaints or 
diagnoses related to the left arm.  On separation 
examination, no disability of the left arm was diagnosed.

In May 2003, the veteran denied joint pain, stiffness, and 
swelling during VA medical treatment, and he specifically 
denied a history of arthritis.

While the service medical records document a history of left 
arm discomfort in February and March 1969 and a diagnosis of 
left arm arthritis in March 1969, no disability of the left 
arm was shown on separation from service or thereafter.  
Indeed, there are no medical records in the claims file 
pertinent to the left arm that postdate service.

The Board acknowledges a history of left arm complaints of 
short duration in service.  However, on separation from 
service and for decades thereafter, no disability of the left 
arm has been shown.  In the absence of a diagnosed left arm 
disability, service connection for such must be denied.  
38 C.F.R. § 3.303; Gilpin, supra.  

Normally, under VCAA, VA is required to seek a medical 
opinion to assist claimants in establishing claims for VA 
benefits.  38 U.S.C.A. § 5103A(d).  A medical opinion, 
however, need only be obtained if (1) there is competent 
evidence of a current disability, and (2) evidence that the 
disability or symptoms may be associated with service, but 
(3) the case does not contain sufficient medical evidence for 
the Secretary to make a decision on the claim.  Id.  

Because there is no evidence of a current left arm 
disability, a medical opinion regarding whether the veteran's 
claimed left arm disability is directly related to service 
would be of no value in this case.  VA is not required to 
provide assistance if no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(2).  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

The appeal is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


